Kelly, J.
This is an appeal by the city of Dear-born from the State tax commission’s determination and order that the property of the Dearborn Medical Center Hospital (hereinafter referred to as the Hospital) is exempt from taxation.
*689The Hospital was incorporated in 1940 as a nonprofit corporation under PA 1931, No 327, as amended.  The purposes of the corporation, as stated in the articles of incorporation, are as follows:
“To acquire, erect, construct, complete, maintain and conduct a hospital for the care and relief of indigent and other sick, infirm or injured persons and the treatment of maternity cases and to provide dental treatment to the aforesaid persons; the study and teaching of the causes, nature, prevention and care of various diseases, dissemination of knowledge relating thereto and the purchase, leasing, erection and equipment and maintenance of all buildings and laboratories necessary or incidental thereto upon land situated in the city of Dearborn, Wayne county, Michigan.”
The articles of incorporation further provide that the corporation is to be financed by “the charging of fees to patients able to pay the same, and the acceptance of contributions from individual benefactors.”
This Hospital had been exempt from taxation for several years previous to the assessment by the city in 1954. At the same time the city made this assessment against the Hospital in 1954, it made a similar assessment against the Dearborn Clinic & Diagnostic Hospital. Both the appellant herein and the Dear-born Clinic & Diagnostic Hospital appealed to the State tax commission.
A public hearing was held before the commission an July 20, 1954. The city and the Hospital appeared at the hearing, both being represented by counsel. Testimony was not taken, but arguments were made by counsel for the Hospital and for the city, and briefs were requested by the commission. The city filed its brief on August 23, 1954, and the Hospital filed its brief on September 8, 1954.
*690On October 25, 1954, the commission notified the parties that'it had determined that the real property of the Hospital was exempt from taxation.
Both cases were appealed to this Court and the questions presented herein by the appellant city of Dearborn were also presented by the city of Dear-born in its appeal in In re Dearborn Clinic & Diagnostic Hospital (City of Dearborn v. State Tax Commission), ante, 673, handed down herewith.
The action of the commission in this appeal is affirmed for the same reasons as set forth in the companion case.
Affirmed, without costs, questions of statutory construction being involved.
Carr, C. J., and Butzel, Smith, Sharpe, Boyles, Reid, and Dethmers, JJ., concurred.